                     Case 1:19-cv-01606-RBW CLERK=S
                                            Document   2 Filed 06/03/19 Page 1 of 2
                                                    OFFICE                                                            CO-932
                                                UNITED STATES DISTRICT COURT                                          Rev. 4/96
                                                FOR THE DISTRICT OF COLUMBIA

                               NOTICE OF DESIGNATION OF RELATED CIVIL CASES PENDING
                                    IN THIS OR ANY OTHER UNITED STATES COURT

                                                                                                   Civil Action No. __________
                                                                                                   (To be supplied by the Clerk)

NOTICE TO PARTIES:

          Pursuant to Rule 40.5(b)(2), you are required to prepare and submit this form at the time of filing any civil action which is
related to any pending cases or which involves the same parties and relates to the same subject matter of any dismissed related cases.
This form must be prepared in sufficient quantity to provide one copy for the Clerk=s records, one copy for the Judge to whom the
cases is assigned and one copy for each defendant, so that you must prepare 3 copies for a one defendant case, 4 copies for a two
defendant case, etc.

NOTICE TO DEFENDANT:

        Rule 40.5(b)(2) of this Court requires that you serve upon the plaintiff and file with your first responsive pleading or motion
any objection you have to the related case designation.

NOTICE TO ALL COUNSEL

          Rule 40.5(b)(3) of this Court requires that as soon as an attorney for a party becomes aware of the existence of a related case
or cases, such attorney shall immediately notify, in writing, the Judges on whose calendars the cases appear and shall serve such notice
on counsel for all other parties.
                                                            _______________

The plaintiff , defendant or counsel must complete the following:

I.       RELATIONSHIP OF NEW CASE TO PENDING RELATED CASE(S).

         A new case is deemed related to a case pending in this or another U.S. Court if the new case: [Check appropriate box(e=s)
         below.]

                     (a)       relates to common property

                ✘    (b)       involves common issues of fact

                ✘    (c)       grows out of the same event or transaction

                     (d)       involves the validity or infringement of the same patent

                     (e)       is filed by the same pro se litigant

2.       RELATIONSHIP OF NEW CASE TO DISMISSED RELATED CASE(ES)

         A new case is deemed related to a case dismissed, with or without prejudice, in this or any other U.S. Court, if the new case
         involves the same parties and same subject matter.

         Check box if new case is related to a dismissed case:

3.       NAME THE UNITED STATES COURT IN WHICH THE RELATED CASE IS FILED (IF OTHER THAN THIS
         COURT):


4.       CAPTION AND CASE NUMBER OF RELATED CASE(E=S). IF MORE ROOM IS NEED PLEASE USE OTHER SIDE.
                                                                 U.S. Department of Education, et al.
          Accred. Council for Indep. Colls. & Schs.         v.                                                  C.A. No. 16-2448

         June 3, 2019                               /s/ John T. Lewis
         DATE                                 Signature of Plaintiff /Defendant (or counsel)
          Case 1:19-cv-01606-RBW Document 2 Filed 06/03/19 Page 2 of 2




                       ADDENDUM TO NOTICE OF DESIGNATION

       Plaintiffs have designated this case as related to Accrediting Council of Independent

Colleges & Schools vs. U.S. Department of Education, No. 1:16-cv-2448 (D.D.C.). In that case,

the Court granted the plaintiff’s motion for summary judgment, remanded the underlying

administrative decision to the Department of Education, and ordered the case closed on March

23, 2018. See ECF No. 75. Plaintiffs here challenge a decision by the Secretary of Education on

remand, and their claims therefore involve the meaning and legal effect of the Court’s March 23,

2018 Order. Thus, while the prior case has been administratively closed, “unusual

circumstances” exist to warrant designating this matter as related to the prior case. See, e.g.,

Stewart v. O’Neill, 225 F. Supp. 2d 16, 19-20 (D.D.C. 2002) (quoting Keepseagle v. Glickman,

194 F.R.D. 1, 2 (D.D.C. 2000)); Collins v. Pension Ben. Guar. Corp., 126 F.R.D. 3, 7 (D.D.C.

1989). Alternatively, if this case does not warrant designation as related, the judge to whom this

case is assigned has discretion “to transfer directly all or part of [this] case … to any consenting

judge.” LCvR 40.6(a); see also Docket, Healthy Futures of Texas v. HHS, No. 1:18-cv-992

(D.D.C.) (noting that designation as related was denied by Minute Order on May 11, 2018, but

that the case was subsequently reassigned to the original judge by consent).
